FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 9, 2021

                                      No. 04-21-00369-CV

      IN THE INTEREST OF L.L.B, J.A.B, J.A.B, A.J.B., AND B.B.L., CHILDREN

                  From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA01007
                       Honorable Linda A. Rodriguez, Judge Presiding


                                         ORDER
        This is an accelerated appeal from a final order terminating the appellants’ parental rights
which must be disposed of by this court within 180 days of the date the notice of appeal was
filed. See TEX. R. JUD. ADMIN. 6.2.

       Appellant A.L. has filed a motion for an extension of time to file her brief. The motion is
GRANTED. Appellant A.L.’s brief is due on or before November 22, 2021. However, given the
time constraints governing the disposition of this appeal, further requests for extensions of
time will be disfavored.


                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of November, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court